DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/13/2021. This application is a continuation (CON) of the patent US 11,038,904
Claims 1-21 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the non-patent literature documents for which the copies of the documents were not provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 21 includes the claim language of the “means plus” functions (e.g., means for detecting, means for generating, means for presenting, means for determining, means for enabling, etc.), which invoke the 112(f) interpretation and they are interpreted as described in figures 5A, 5B, 7 and paragraphs [0073], [0076]-[0079], [0081], [0083]-[0109], [0111], and [0113]-[0119] of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites (note: claims 8, 14 and 22 include similar limitations):
“… each of the one or more artifacts is associated with a payload … a descriptor object representing the artifact and which prevents access to the payload thereby …”, however, it is not clear whether the term, “which” referring to the “descriptor object” or not (and how the descriptor object prevents access to the payload or omitting necessary step(s)/component(s) which cause the limitations unclear);
 “… generating, by the processor: … a payload button … operative to be interacted with to cause an action … and payload button … enabling … has determined that the user has interacted with all of the payload buttons, operation of a disposal button via the GUI which allows the user to complete a review of the message”, however, it is not clear (1) whether “payload button” located in two different locations are the same or not and whether “all of the payload buttons” are referring to these two payload buttons as assuming they are different; (2) whether “operation of a disposal button” performs the review of the message or not (e.g., how operation of the disposal button is related to the review of the message or omitting necessary step(s)/component(s) which cause the limitations unclear). 
Claims 2-7, 9-13 and 15-20 depend from the claim 1, 8 or 14, and are analyzed and rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of the Patent No. US 10,693,891 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Current Application No. 17/319192
Reference Patent No. US 10,693,891 B2
Claim 1: A computer implemented method comprising:

in response to receiving a message, detecting, by a processor, one or more artifacts within the message, wherein each of the one or more artifacts is associated with a payload;
for each of the one or more artifacts, generating, by the processor:
a descriptor object representing the artifact and which prevents access to the payload thereby; and

a payload button, based on the payload associated with the artifact, operative to be interacted with to cause an action to be taken with respect to the payload;

presenting, by the processor in a graphical user interface (GUI) rendered on a display coupled with the processor for each of the one or more artifacts, the generated descriptor object and payload button for interaction therewith by a user;


determining, by the processor, whether each payload button has been interacted with by the user; and
enabling, by the processor only once the processor has determined that the user has interacted with all of the payload buttons, operation of a disposal button via the GUI which allows the user to complete a review of the message.
Claim 1: A computer implemented method of an email … the method comprising:
…
in response to receiving an email message, detecting, by a processor of the email security system, one or more artifacts within the email message, wherein each of the artifacts is associated with a payload;
for each artifact, generating, by the processor …:
a descriptor object representing the artifact that does not include the payload, so that the processor is prevented from accessing the payload via the descriptor object; and
at least one payload button based on the payload associated with the artifact for causing the payload to be transmitted (equivalent to an action) to an external system for analysis of the payload; 
…
presenting, by a processor …, an artifact dashboard in a graphical user interface (GUI) rendered on a display of the administrator computer, the artifact dashboard displaying, for each artifact, the descriptor object representing the artifact and the at least one payload button based on the payload associated with the artifact;
determining, by the processor …, whether each of the at least one payload button has been interacted with by a user …; 
presenting, by the processor …, a disposal button via the GUI which allows the user to complete a review of the email message only once it has been determined, by the processor, that the user has interacted with all of the at least one payload buttons, and …
Claim 2: The computer implemented method of claim 1, wherein each of the one or more artifacts is one of an Internet link contained in the message or an attachment to the message.
Claim 2: The computer implemented method of claim 1, wherein the artifact is one of an Internet link or an attachment to the email message.
Claim 3: The computer implemented method of claim 2, wherein when the artifact is an internet link contained in the message, the payload is an Internet website, and when the artifact is an attachment to the message, the payload is a file.
Claim 3: The computer implemented method of claim 2, wherein when the artifact is an internet link, the payload is an Internet website, and when the artifact is an attachment, the payload is a file.
Claim 4: The computer implemented method of claim 1, further comprising presenting, by the processor in the graphical user interface (GUI), a classifier object for classifying the message based on an analysis of the payload.
Claim 4: The computer implemented method of claim 1, wherein the artifact dashboard (equivalent to the GUI) displays a classifier object for classifying the email message based on an analysis of the payload.
Claim 5: The computer implemented method of claim 1, wherein the artifact dashboard displays a template object for transmitting a templated response to the email message.
Claim 5: The computer implemented method of claim 1, wherein the artifact dashboard displays a template object for transmitting a templated response to the email message.
Claim 6: The computer implemented method of claim 1, wherein the message specifies a recipient, wherein the processor is implemented in an email server, and wherein the method further comprises:
intercepting the email message before the message is delivered to the recipient only upon receiving authorization to transmit the message to the recipient; and


transmitting the message to the recipient only upon receiving authorization to transmit the message to the recipient.
Claim 1: A computer implemented method of an email security system for processing email messages, the method comprising:
intercepting, by an email server, an email message directed to a recipient prior to delivery thereto and forwarding the intercepted email message to the email security system implemented on the email server (equivalent to the recipient); … to provide a response to the email security system to one of authorized forwarding to the recipient …
transmitting the email message to the recipient upon receiving the response authorizing forwarding of the email message to the recipient …


Claims 8-21 have similar limitations with claims 6-16 of the Patent No. US 10,693,891 B2, and analyzed and rejected accordingly. See above table for the similar matching of the claims.
Claims 1-6 and 8-21 have similar limitations with claims 1-22 of the Patent No. US 11,038,904 B2, and analyzed and rejected accordingly. See above table for the similar matching of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee et al. (WO 2016/164844 A1) in view of Moeller et al. (US 9,069,885 B1).

As per claim 1, Higbee teaches a computer implemented method (see abstract, fig. 3, par. 171) comprising:
in response to receiving a message, detecting, by a processor, one or more artifacts within the message, wherein each of the one or more artifacts is associated with a payload [par. 58, lines 1-6; par. 62, lines 1-4 of Higbee teaches that in response to receiving a message (e.g., the reported message), detecting or determining, by a processor, one or more artifacts (e.g., the attachments, URLs, etc.) within the message (e.g., the reported message), wherein each of the one or more artifacts is associated with a payload (e.g., the location or website directed by the URLs, the attached file, etc.)];
for each of the one or more artifacts, generating, by the processor: a descriptor object representing the artifact and which prevents access to the payload thereby [fig. 12; par. 70, lines 8-9; par. 87, lines 1-14 of Higbee teaches for each of the one or more artifacts (e.g., the attachment, URL, etc.), generating, by the processor: a descriptor object (e.g., URL, attachments items shown in fig. 12) representing the artifact (e.g., the attachment, URL, etc.) and which prevents access to the payload thereby (because of without active links or text)]; and a payload button, based on the payload associated with the artifact, operative to be interacted with to cause an action to be taken with respect to the payload [fig. 12; par. 87, lines 14-21 of Higbee teaches a payload button (e.g., a button to submit the location or website directed by the URLs, the attached file, etc.), based on the payload associated with the artifact (e.g., the attachment, URL, etc.), operative to be interacted with to cause an action (e.g., transmitting for further testing/analysis) to be taken with respect to the payload];
 presenting, by the processor in a graphical user interface (GUI) rendered on a display coupled with the processor for each of the one or more artifacts, the generated descriptor object and payload button for interaction therewith by a user [fig. 12; par. 70, lines 8-9; par. 87, lines 1-21; paras. 88-90 of Higbee teaches presenting, by the processor in a graphical user interface (GUI) (as shown in fig. 12) rendered on a display coupled with the processor (e.g., the processor of the system for managing suspicious email) for each of the one or more artifacts (e.g., the attachment, URL, etc.), the generated descriptor object and payload button for interaction therewith by a user (see the fig. 12)];

Although Higbee teaches displaying a cluster of the reported messages with a color associated threat severity and deleting the message for the user inbox – see page 49, claims 2, 5 and 8 of Higbee, Higbee does not explicitly disclose determining, by the processor, whether each payload button has been interacted with by the user; and enabling, by the processor only once the processor has determined that the user has interacted with all of the payload buttons, operation of a disposal button via the GUI which allows the user to complete a review of the message.
However, Moeller teaches determining, by the processor, whether each payload button has been interacted with by the user; and enabling, by the processor only once the processor has determined that the user has interacted with all of the payload buttons, operation of a disposal button via the GUI which allows the user to complete a review of the message [fig. 15; col. 5, lines 5-10; col. 15, lines 10-15, 53-63 of Moeller teaches determining, by the processor, whether each payload button (e.g., the backups button, monitoring & alerts button, etc.) has been interacted with by the user; and enabling, by the processor only once the processor has determined that the user has interacted with all of the payload buttons (e.g., the notification is issued after all processes are performed (e.g., backups process, monitoring process, etc.), operation of a disposal button (e.g., the delete button) via the GUI (e.g., the interface 1500 of the fig. 15) which allows the user to complete a review of the message (e.g., after reviewing the notification message)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Higbee with the teaching of Moeller to include presenting a delete button for completing user interactions and a review of a message because it provide retrieval, monitoring, backup and storage of online digital content - see col. 1 of Moeller.

As per claim 2, Higbee in view of Moeller teaches the computer implemented method of claim 1. 
Higbee further teaches wherein each of the one or more artifacts is one of an Internet link contained in the message or an attachment to the message [fig. 12; par. 62, lines 1-4; par. 87, lines 1-14 of Higbee teaches wherein each of the one or more artifacts is one of an Internet link (e.g., the URL) contained in the message or an attachment to the message (e.g., the reported email message)].

As per claim 3, Higbee in view of Moeller teaches the computer implemented method of claim 2. 
Higbee further teaches wherein when the artifact is an internet link contained in the message, the payload is an Internet website, and when the artifact is an attachment to the message, the payload is a file [figs. 4, 12; par. 38, lines 8-14; paras. 67, 87 of Higbee teaches when the artifact is an internet link (e.g., the website of the link) contained in the message, the payload is an Internet website, and when the artifact is an attachment to the message, the payload is a file (e.g., the attachment file)].

As per claim 4, Higbee in view of Moeller teaches the computer implemented method of claim 1. 
Higbee further teaches presenting, by the processor in the graphical user interface (GUI), a classifier object for classifying the message based on an analysis of the payload [figs. 9, 10; par. 75, lines 1-5; par. 76, lines 1-5; par. 141, lines 1-6; claims 8-10, 18-22 of Higbee teaches presenting, by the processor in the graphical user interface (GUI), a classifier object for classifying the message (e.g., clustering the messages) based on an analysis of the payload (e.g., according to common criteria or characteristics, such as having URLs or attachments)].

As per claim 5, Higbee in view of Moeller teaches the computer implemented method of claim 1. 
Higbee further teaches presenting, by the processor in the graphical user interface (GUI), a template object for transmitting a templated response to the message [par. 123, lines 1-4; par. 126, lines 1-7 of Higbee teaches presenting, by the processor in the graphical user interface (GUI), a template object for transmitting a templated response (e.g., the templated response notification) to the message]. 

As per claim 6, Higbee in view of Moeller teaches the computer implemented method of claim 1. 
Higbee further teaches wherein the email message specifies a recipient, wherein the processor is implemented on an email server, and wherein the method further comprises: intercepting the email message before the email message is delivered to the recipient; and transmitting the email message to the recipient only upon receiving authorization to transmit the email message to the recipient [par. 87, lines 14-17; par. 128, lines 1-7; par. Par. 132, lines 1-5; par. 133, lines 1-3 of Higbee teaches wherein the email message specifies a recipient (e.g., the client), wherein the processor is implemented on an email server (e.g., the inbound mail server with interdiction module), and wherein the method further comprises: intercepting the email message before the email message is delivered (when only placeholder message is delivered) to the recipient (e.g., the client/user mail box); and transmitting (e.g., providing access to the email message not placeholder) the email message to the recipient only upon receiving authorization (e.g., allowing to access) to transmit the email message to the recipient (e.g., the user/client)].

As per claim 7, Higbee in view of Moeller teaches the computer implemented method of claim 6. 
Higbee further teaches detecting, by the processor, a header of the message and presenting the header in the GUI [figs. 11, 12; par. 87, lines 1-21 of Higbee teaches detecting, by the processor, a header of the message and presenting the header in the GUI]. See also rejections to the claim 1.
 
Claims 8-13 are system claims corresponding to the method claims 1-6, and are analyzed rejected accordingly – see paras. 171-174 of Higbee for system components, such as a processor, a display, a memory, etc. for performing claimed functions.
Claims 14-20 are non-transitory storage medium claims corresponding to the method claims 1-7, and are analyzed rejected accordingly.
Claim 22 is a system claim corresponding to the method claim 1, and is analyzed rejected accordingly.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495